730 F.2d 558
UNITED STATES of America, Plaintiff-Appellee,v.Malcolm MOORE, Defendant-Appellant.
No. 82-1004.
United States Court of Appeals,Ninth Circuit.
April 5, 1984.

E. Richard Walker, Asst. Federal Defender, Sacramento, Cal., for defendant-appellant.
Brian C. Leighton, Asst. U.S. Atty., Fresno, Cal., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of California.
(Opinion February 28, 1983, 9th Cir., 1983, 700 F.2d 535).
Before WALLACE, KENNEDY, and NELSON, Circuit Judges.

ORDER

1
The opinion, United States v. Moore, 9th Cir., 700 F.2d 535 (1983), is amended as follows:  Replace the sentence on page 536 "Moore, testified Cardwell, helped steal the getaway car" with "Moore did not testify.  The evidence was that he helped steal the getaway car."